October 7, 2004

Teva Pharmaceutical Industries Ltd.

Plantex USA, Inc.

Gentlemen:

This is to confirm that the date of ******** shall, and hereby is, inserted in
lieu of the date of ********" in Section 2 c. of the September 24, 2004
Amendment Number One to the Selective Waiver Agreement dated April 26, 2004 and
the Amended and Restated Supply Agreement dated April 26, 2004.

This letter shall be effective as of the date hereof and, except as set forth
herein, the Selective Waiver Agreement, Amended and Restated Supply Agreement
and Amendment Number One thereto shall remain in full force and effect and shall
be other wise unaffected. This letter may be executed in any number of
counterparts, each of such counterparts shall for all purposes be deemed an
original, but all such counterparts shall together constitute but one and the
same instrument.

Please indicate your agreement to the contents of this letter by signing a
counterpart of this letter as indicated below.

 



Very truly yours,

 

ALPHARMA INC.

By /s/ Robert F. Wrobel

 

PUREPAC PHARMACEUTICAL CO.

AGREED:By /s/ Robert F. Wrobel



TEVA PHARMACEUTICAL

INDUSTRIES LTD

By /s/ Richard Egossi

 

PLANTEX USA, INC.

By /s/ Richard Egossi